United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2408
                                  ___________

Dr. Genick Bar-Meir,                   *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
North American Die Casting             * District of Minnesota.
Association,                           *
                                       *       [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: December 16, 2003

                                 Filed: December 24, 2003
                                  ___________

Before LOKEN, Chief Judge, BRIGHT, and BOWMAN, Circuit Judges.
                              ___________

PER CURIAM.

      Plaintiff Genick Bar-Meir appeals the district court’s1 order which granted
defendant North American Die Casting Association’s (NADCA’s) motion to
withdraw its damages claim and denied Bar-Meir’s motion to vacate the magistrate’s2

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
      2
       The Honorable Arthur J. Boylan, United States Magistrate Judge for the
District of Minnesota.
earlier order refusing to reopen discovery. Bar-Meir also appeals other orders
previously considered by this court. We affirm.

       In a prior appeal in this action, we affirmed the district court’s judgment in
most respects, but vacated the court’s award of damages against Bar-Meir and
remanded for further proceedings in which Bar-Meir could exercise his right to have
a jury determine the amount of damages. See Bar-Meir v. NADCA, 55 Fed. Appx.
389 (8th Cir. 2003) (unpublished per curiam). On remand, NADCA moved to
withdraw its damages claim, stating that it wished to end the litigation, and the
district court granted the motion and dismissed the action.

       We find that the district court did not abuse its discretion in allowing NADCA
to voluntarily withdraw its request for damages against Bar-Meir, as the withdrawal
only benefitted Bar-Meir. Because dismissal of the damages claim ended the last
remaining issue in the case, the district court also did not abuse its discretion in
denying further discovery. See SDI Operating P’ship v. Neuwirth, 973 F.2d 652, 655
(8th Cir. 1992) (standard of review). Finally, we will not revisit issues settled in
previous appeals, see In re Just Brakes Corp. Sys., Inc., 293 F.3d 1069, 1072 (8th
Cir.), cert. denied, 537 U.S. 1019 (2002), and we reject Bar-Meir’s argument
regarding recusal of the district judge.
                        ______________________________




                                         -2-